NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        FEB 21 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

ONOFRE CATALAN, AKA Jeff Catalan,               No.    15-70857
AKA Onofre Catalan-Garcia,
                                                Agency No. A041-985-272
                Petitioner,

 v.                                             MEMORANDUM*

JEFFERSON B. SESSIONS III, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                          Submitted February 13, 2018**


Before:      LEAVY, FERNANDEZ, and MURGUIA, Circuit Judges.

      Onofre Catalan, a native and citizen of Guatemala, petitions for review of

the Board of Immigration Appeals’ (“BIA”) order denying his motion to reconsider

and his fourth motion to reopen. Our jurisdiction is governed by 8 U.S.C. § 1252.



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
We deny in part and dismiss in part the petition for review.

      Catalan does not make any contentions regarding the BIA’s determination

that he had not demonstrated any error of law or fact to warrant reconsideration or

that his fourth motion to reopen was time- and number-barred and did not fall

within any exception to those filing requirements. He thus waives any challenge to

those determinations. See Lopez-Vasquez v. Holder, 706 F.3d 1072, 1079-80 (9th

Cir. 2013) (issues not specifically raised and argued in an opening brief are

waived).

      We lack jurisdiction to review the BIA’s decision declining to reopen

Catalan’s case sua sponte based on Morales-Garcia v. Holder, 576 F.3d 1058 (9th

Cir. 2009), and Catalan’s contentions that the BIA abused its discretion in doing so

do not raise a colorable legal or constitutional challenge to invoke our jurisdiction.

See Bonilla v. Lynch, 840 F.3d 575, 588 (9th Cir. 2016) (court can review BIA

decisions denying sua sponte reopening only for the limited purpose of reviewing

the reasoning behind the decision for legal or constitutional error).

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                          2                                     15-70857